UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-1654



ILESANMI MOHAMMED OSENI,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A76-127-134)


Submitted:   March 19, 2008                 Decided:   April 28, 2008


Before TRAXLER and SHEDD, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Fatai A. Suleman, AMITY, KUM & SULEMAN, P.A., Greenbelt, Maryland,
for Petitioner.   Jeffrey S. Bucholtz, Acting Assistant Attorney
General, M. Jocelyn Lopez Wright, Assistant Director, Song E. Park,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ilesanmi Mohammed Oseni, a native and citizen of Nigeria,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his motion to reopen removal proceedings.

We have reviewed the administrative record and the Board’s order

and conclude the Board did not abuse its discretion.                   8 C.F.R.

§ 1003.2(a) (2007); INS v. Doherty, 502 U.S. 314, 323-24 (1992);

Nibagwire   v.    Gonzales,    450   F.3d    153,     156    (4th   Cir.    2006).

Accordingly, we deny the petition for review for the reasons stated

by the Board.      In Re: Oseni, No. A76-127-134 (B.I.A. June 18,

2007).   We also deny Oseni’s motion for stay of removal as moot.

We   dispense    with   oral   argument     because    the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               PETITION DENIED




                                     - 2 -